DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-10 are pending.  Claims 1-8 are the subject of this NON-FINAL Office Action.  Claims 9-10 withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 1-8) without traverse in the reply filed on 07/18/2022 is acknowledged.  Thus, the restriction requirement is hereby made FINAL.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Interpretation
Applicants broadly claim generic components of the “three-dimensional shaping device” as follows: “ejection unit,” “measuring unit,” “positioning unit,” “position changing unit,” and “control unit.”  The preamble “that shapes a three-dimensional shaped object by laminating a layer” fails to distinguish the device over the prior art.  See MPEP § 2111.
Based on the broad explanation in the specification, “ejection unit” is anything that is capable of ejecting a “shaping material,” which is any material capable of being ejected.
Based on the broad explanation in the specification, “measurement unit” is anything capable of measuring shaping material.
Based on the broad explanation in the specification, “position changing unit” is anything capable of moving a table and/or the “ejection unit” and/or the “measurement unit.”
Based on the broad explanation in the specification, “control unit” is anything capable of controlling components of the claimed “device.”
The claims do not require a table in the claimed “device,” rather only intended uses of the table (“an ejection unit configured to eject a shaping material toward a table”; “a position changing unit configured to relatively move the ejection position and the measurement position with respect to the table”).
Despite this breadth, the specification only actually describes in any depth a single embodiment:

    PNG
    media_image1.png
    450
    654
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    419
    488
    media_image2.png
    Greyscale

This discloses a temperature sensor 80 adjacent a nozzle 62 to measure temperature of ejected extrudate LP/ML.  This configuration inherently yields the areas of temperature sensor measurement TR and shaping region/nozzle ejection MA due to the physical locations of the nozzle 62 and temperature sensor 80.  Based on the difference in time between temperature measurements and ejection, the controller calculates a time-corrected temperature.  Yet, the only example given is 
a correction amount is increased by multiplying an actual measurement value by a larger coefficient, as the time difference increases, and the correction amount is decreased by multi plying the actual measurement value by a smaller coefficient, as the time difference is smaller. In this way, the temperature of the shaping material can be appropriately obtained regardless of the time difference between the ejection and the measurement. The coefficient by which the measurement value is multiplied in accordance with the time difference is defined by a function or a map by performing experiments or simulations in advance. The coefficient may be determined in accordance with a type of the material, a shaping temperature, or the like

(para. 0063).  This generic statement fails to provide any detailed explanation of how to determine a “coefficient,” how its is used, any algorithms, how different shaping materials and different 3D printers affect these determinations, or any other details.  Thus, for purposes of applying prior art, the Office applies prior art that teaches the nozzle and temperature sensor configuration of Figure 4 that inherently yields the temperature sensor and nozzle path/area of Figure 7; and temperatures calculated based on any time corrections/factor.
	
Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
In light of the common understanding of a wider range, and the single embodiment of a wider side found in the specification and Figures 6-8 and 10, the metes and bounds of the claimed “movement range” are unclear.  Claim 1 states “a movement range in which the measurement position is moved is wider than a shaping region where the shaping material is deposited on the table.”  A range is “the space or extent included, covered, or used.”  See Merriam-Webster, definition of range, avail at https://www.merriam-webster.com/dictionary/range, accessed 08/09/2022.  In the context of width, this commonly means the entire width range, for example from left to right.  Applicants do not clearly re-define range or width in their specification.  See MPEP 2173.05(a)(III) (“Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms.”).  Thus, wider range means the entire width is larger/wider.
Yet, the specification only discloses the following configuration of temperature sensor 80 and nozzle 62:

    PNG
    media_image1.png
    450
    654
    media_image1.png
    Greyscale

This yields the following “movement ranges” of the shaping material/nozzle MA and temperature sensor TR:

    PNG
    media_image2.png
    419
    488
    media_image2.png
    Greyscale

In other words, only one side (UPA) of shaping region MA is extended past temperature sensor region TR, not the entire width.  This is inherent in the physical location of the temperature sensor 80 adjacent the nozzle 62.  At best, one side is extended for the shaping region MA (UPA, as in Fig. 7), or one side is extended for the shaping region MA (UPA) and the other side is extended for the sensor region TR due to the physical location of the sensor adjacent the nozzle.  .  In light of this single embodiment, it is unclear how the entire width of shaping region MA is wider than temperature sensor region TR.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by ARAO (US 2020/0262153, effective filing 02/18/2019).
As to claim 1, ARAO teaches the following:

    PNG
    media_image3.png
    512
    731
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    497
    620
    media_image4.png
    Greyscale

Movement back and forth in Figure 5 would inherently result in “movement ranges” of the shaping material/nozzle MA and temperature sensor TR as in instant Figure 7, except the UPA would be to the left:

    PNG
    media_image2.png
    419
    488
    media_image2.png
    Greyscale

This is due to the physical location of the temperature sensor adjacent the nozzle and the back and forth movement of the same discharge module 13 with both temperature sensor and nozzle attached.  In other words, the temperature sensor and nozzle move together in the same fixed locations relative to each other.
	As to the controller, ARAO teaches as much in Figures 3 and 8-13, for example.  The controller configured to take temperature measurements and eject shaping material in ARAO would inherently take temperature measurements in regions where shaping area and temperature measurement area overlap because this is the very purpose of the temperature measurements (i.e. to measure ejected material temperature as ejected, after ejected/layed down, and/or after cooled; see paras. 0066-94).
	As to claim 2, this states an intended use of the claimed device to have the control unit move the measurement position behind the ejection position in a traveling direction thereof, which fails to distinguish from the prior art.  See MPEP § 2111.  Regardless, ARAO teaches this as explained above because the temperature sensor 43 moves in a fixed location relative the nozzle 34.
	As to claim 3, this states an intended use of the claimed device to have the control unit stop the measurement of the measurement value performed by the measurement unit in a range of the movement range that does not overlap the shaping region.  See MPEP § 2111.  Regardless, ARAO teaches this because no shaping material/build material temperature measurements would be taken where no shaping material/build material is layed down in ARAO.
	As to claim 4, this states an intended use of the claimed device to have the control unit correct the measurement value in accordance with a time difference from when the shaping material is ejected by the ejection unit to when the ejected shaping material is measured by the measurement unit, and shapes the three-dimensional shaped object in accordance with the corrected measurement value.  See MPEP § 2111.  Regardless, ARAO teaches time-corrected temperatures ().
	As to claim 5, this states an intended use of the claimed device to have the control unit control the position changing unit to move the measurement position in accordance with the distance between the ejection position and the measurement position.  See MPEP § 2111.  Regardless, ARAO teaches this because the z-axis drive motor 20 moves the nozzle 34 and temperature sensor 43 based on the distance between ejected material and measured material to the fabricating table 12.
	As to claims 6-7, thes claims state an intended use of the claimed device to have the measurement unit measure at least one of a temperature, a line width, and an ejection amount of the shaping material ejected by the ejection unit; and the control unit controls at least one of a temperature of the shaping material, an ejection amount of the shaping material, and a moving speed of the ejection position in accordance with the measurement value so as to shape the three-dimensional shaped object.  See MPEP § 2111.  Regardless, ARAO teaches measuring temperature and controlling build material temperature accordingly (paras. 0066-94).

	Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over ARAO (US 2020/0262153, in view of SAITO (US 20190061243).
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to substitute familiar screw-based grinding of thermoplastic material for nozzle extruders for the filament-based nozzle extruder technique of ARAO to yield more precise control of ejection with a reasonable expectation of success
As to claims 1-7, ARAO teaches the elements of these claims as explained above.
ARAO does not explicitly teach a plasticizing unit configured to plasticize at least a part of a material to generate the shaping material, wherein the plasticizing unit includes a screw which is rotated around a rotation axis and has a groove forming surface in which a groove is formed; and a barrel which has a facing surface facing the groove forming surface and in which a communication hole through which the shaping material flows out is provided in the facing surface.
	However, the prior art demonstrates that plasticizing units were a familiar option.  For example, SAITO teaches plasticizer as claimed (Figs. 1-3).  SAITO teaches the following benefits of this plasticizer supply versus filament supply:
	A three-dimensional shaping apparatus using a fused deposition modeling (FDM) in which a melted resin material is discharged, deposited, and cured to manufacture a three-dimensional shaped object is known (for example, JP-A-2017-35811).
	International Publication No. 2015/182675 discloses a three-dimensional shaping apparatus in which a resin material (filament) and carbon fibers are injected from a head.
	In the fused deposition modeling in the related art, a solid filament made of a thermoplastic resin is supplied, and a tip part of the filament is softened while disposing the softened thermoplastic resin at a predetermined position on a virtual plane. Since the thermoplastic resin disposed at the predetermined position is softened, such a thermoplastic resin is bonded to a thermoplastic resin already placed at an adjacent position. An object having a three-dimensional shape is formed by repeatedly performing such processing while sequentially shifting positions in a direction perpendicular to the virtual plane.
	Further, in the fused deposition modeling, only the thermoplastic resin delivered from a nozzle is softened and the other parts of the filament are not softened. Therefore, in a case where dislocation of the resin in a certain region is ended, supply of the filament is stopped and the nozzle is moved from a point where the thermoplastic resin is lastly disposed, thereby completing dislocation of the thermoplastic resin at the last point. At that time, in the nozzle, a softened thermoplastic resin which is connected to a thermoplastic resin already disposed outside the nozzle and a thermoplastic resin (filament) in parts which are not yet sufficiently softened are separated from each other.
	On the other hand, in the field of foam molding machine, the following short filler has been proposed (JP-A-7-96534). This short filler includes a cylindrical filler tube portion, a rod head portion for opening and closing which is positioned near a tip opening of the filler tube body, a piston rod head which is connected to the rod head portion for opening and closing, is positioned in the filler tube body, and is driven by a piston of a drive cylinder, and a through-hole for bead grain feeding which is obliquely connected to the filler tube portion accommodating the piston rod.
	Upon molding, the piston rod is retracted to open the tip opening of the filler tube body, and raw material beads are charged into a cavity via the through-hole for bead grain feeding. At that time, compressed air is jetted from the retracted rod head portion for opening and closing rod, and the raw material beads are supplied into a mold cavity. In a case where charging of the raw material beads is ended, the piston rod is advanced again to close the tip opening of the filler tube body. An opening for jetting the compressed air which is provided on a side surface of the rod head portion for opening and closing is closed by an inner wall of the tip opening of the filler tube body, and supply of the compressed air is stopped.
	In a shaping process with a three-dimensional shaping apparatus, discharge and stopping of a melted material from a nozzle are repeated. However, a flow rate of a shaping material discharged from the nozzle is not controlled. Therefore, in a case where a three-dimensional shaped object has a complicated structure, it is not possible to manufacture a three-dimensional shaped object by properly changing the flow rate depending on a site to be formed. Further, in a case of stopping discharge of the material from the nozzle, outflow of the material from the nozzle is not immediately stopped, and thus, there is a case where timing of stopping the discharge of the material is delayed or a case where a discharge amount of the material becomes excessive than an amount as planned.
	Further, in a case where the discharge of the material from the nozzle is resumed, due to delayed supply of the material to the nozzle, there is a case where ejection timing of the material is delayed or a case where a discharge amount of the material becomes insufficient (for example, JP-A-2017-35811 and International Publication No. 2015/182675).
	Further, in the apparatus described in International Publication No. 2015/182675, supply of a material to a head is stopped by controlling a material feed device that supplies a resin material to the head and a fiber introduction device that supplies carbon fibers to the head. However, since the material feed device and the fiber introduction device are relatively distant from the head, it is difficult to stop injection of the material with good response.
	Further, in the shaping process with a three-dimensional shaping apparatus, in a case where delivery of the resin material from the nozzle is stopped, there is a problem (hereinafter also referred to as “stringing”) that, between a resin delivered from the nozzle and a melted resin remaining at a delivery port of the nozzle, the melted resin extends in a thread shape (for example, International Publication No. 2015/182675).
	Further, at the time of forming an object having a three-dimensional shape, in a case of using a material which is melted in advance and has high fluidity and viscosity as compared with the fused deposition modeling, there is a possibility that a melted material in the nozzle and a melted material already disposed outside the nozzle are not appropriately separated in a case where disposition of a resin at a certain part is ended. That is, after a resin part connected in an elongated manner is formed between the both resins, the both resins are separated at any site of the elongated part. In such a case, a shape of the thermoplastic resin is not appropriately controlled at a point where the thermoplastic resin is lastly disposed. As a result, it is not possible to form an object having a three-dimensional shape with a highly accurate shape. Such a problem is also not taken into consideration in JP-A-7-96534 which discloses a technique of supplying solid raw material beads.
	Thus, in the three-dimensional shaping apparatus, there is still room for improvement concerning adjustment of a discharge amount of the material from the nozzle and stopping of discharge of the material with good response.

(paras. 0003-14).  In sum, the prior art provides motivation and a reasonable expectation of success to substitute plasticizer supply over filament supply.
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to substitute familiar plasticizing units for filament-based units with a reasonable expectation of success.  

Prior Art
The following prior art is considered pertinent: US 20210162662 (thermal sensor 120 adjacent nozzle array 110); US 20210308951 (thermal sensor 138 adjacent nozzle/dispensing unit 16 in Figs. 1, 6-7; time-corrected temperature measurements, paras. 0148, 0151, etc.); US 20180215104 (print agent distributor detector 212 (e.g. temperature sensor) adjacent print agent distributor 208, Fig. 2; para 0021); US 20200406554 (para. 0089, fig 5); US 20210060860.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743